UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 001-11889 CEL-SCI CORPORATION Colorado 84-0916344 State or other jurisdiction incorporation (IRS) Employer Identification Number 8229 Boone Boulevard, Suite 802 Vienna, Virginia22182 Address of principal executive offices (703)506-9460 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) had been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes oNo þ Class of Stock No. Shares Outstanding Date Common May 3, 2012 TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets at March 31, 2012 and September 30, 2011 (unaudited) 3 Condensed Consolidated Statements of Operations for the six months ended March 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statement of Cash Flows for the six months ended March 31, 2012 and 2011 (unaudited) 6 Notes to Condensed Consolidated Financial Statements(unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risks 31 Item 4. Controls and Procedures 31 PART II Item 6. Exhibits 32 Signatures 33 2 CEL-SCI CORPORATION CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2011 (UNAUDITED) MARCH 31, SEPTEMBER 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables Prepaid expenses Inventory used for R&D and manufacturing Deferred rent - current portion Total current assets RESEARCH AND OFFICE EQUIPMENT ANDLEASEHOLD IMPROVEMENTS less accumulated depreciation and amortization of $2,504,425 and $3,034,018 PATENT COSTSless accumulatedamortization of $1,332,835 and $1,287,323 DEFERRED RENT - net of current portion DEPOSITS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Due to employees Related party loan Convertible note - Derivative instruments- current portion - Total current liabilities Derivative instruments - net of current portion Deferred revenue Deposits held - Deferred rent Total liabilities $ $ COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value—authorized 200,000 shares, issued and outstanding, -0- Common stock, $.01 par value—authorized 450,000,000 shares; issued and outstanding, 256,597,698 and 214,723,023 shares at March 31, 2012 and September 30, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements 3 CEL-SCI CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS SIX MONTHS ENDED MARCH 31, 2012 and 2011 (UNAUDITED) GRANT INCOME AND OTHER $ $ OPERATING EXPENSES: Research and development (excluding R&D depreciation of $225,282 and $235,824 respectively, included below) Depreciation and amortization General & administrative Total operating expenses OPERATING LOSS ) ) OTHER EXPENSES - ) (LOSS) GAIN ON DERIVATIVE INSTRUMENTS ) INTEREST INCOME INTEREST EXPENSE ) ) NET LOSS ) ) ISSUANCE OF ADDITIONAL SHARES DUE TO RESET PROVISIONS ) - MODIFICATIONS OF WARRANTS ) ) INDUCEMENTWARRANTS ) - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE BASIC $ ) $ ) DILUTED $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED See notes to consolidated financial statements. 4 CEL-SCI CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2012 and 2011 (UNAUDITED) GRANT INCOME AND OTHER $ $ OPERATING EXPENSES: Research and development (excluding R&D depreciation of $108,531 and $119,633 respectively, included below) Depreciation and amortization General & administrative Total operating expenses OPERATING LOSS ) ) OTHER EXPENSES - ) (LOSS) GAIN ON DERIVATIVE INSTRUMENTS ) INTEREST INCOME INTEREST EXPENSE ) ) NET LOSS ) ) MODIFICATIONS OF WARRANTS - ) INDUCEMENT WARRANTS ) - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ ) NET LOSS PER COMMON SHARE $ ) $ ) BASIC $ ) $ ) DILUTED WEIGHTED AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED See notes to consolidated financial statements. 5 CEL-SCI CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Issuance of common stock, warrants and options for services Modification of stock options and warrants Employee option cost Common stock contributed to 401(k) plan Impairment loss on abandonment of patents - Loss on retired equipment Loss/(gain) on derivative instruments ) Change in assets and liabilities: Receivables ) Deferred rent Prepaid expenses ) Inventory used for R&D and manufacturing Accounts payable ) ) Accrued expenses ) Due to employees ) Deferred rent liability ) ) Deferred revenue - Deposits held - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Decrease in restricted cash - Purchases of equipment ) ) Expenditures for patent costs ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock Proceeds from exercise of warrants and stock options Payments on convertible debt ) - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See notes to consolidated financial statements. 6 CEL-SCI CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED MARCH 31, 2 ISSUANCE OF WARRANTS: Increase in derivative liabilities $ ) $
